Citation Nr: 1740875	
Decision Date: 09/20/17    Archive Date: 10/02/17

DOCKET NO.  16-27 358	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to an effective date earlier than August 18, 2003 for the grant of service connection for residuals of a left lower extremity cold injury.

2. Entitlement to an effective date earlier than August 18, 2003 for the grant of service connection for residuals of a right lower extremity cold injury.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Coyne, Associate Counsel



INTRODUCTION

The Veteran had active duty service with the United States Marine Corps from October 1951 to October 1953.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. The Veteran submitted a freestanding claim for an earlier effective date for service connection for residuals of a left lower extremity cold injury.

2. The Veteran submitted a freestanding claim for an earlier effective date for service connection for residuals of a right lower extremity cold injury.


CONCLUSIONS OF LAW

1.  The claim for an effective date earlier than August 18, 2003, for service connection for residuals of a left lower extremity cold injury is dismissed.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2016), Rudd v. Nicholson, 20 Vet. App. 296 (2006).

2. The claim for an effective date earlier than August 18, 2003, for service connection for residuals of a right lower extremity cold injury is dismissed.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2016), Rudd v. Nicholson, 20 Vet. App. 296 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duty to Notify and Assist

Because the claims on appeal are being dismissed as a matter of law, the Veterans Claims Assistance Act of 2000 (VCAA) is not applicable to the Veteran's appeal.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; see also Pratt v. Nicholson, 20 Vet. App. 252 (2006); Mason v. Principi, 16 Vet. App. 129, 132 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001) (holding that the VCAA is not applicable to matters in which the law, and not the evidence, is dispositive); see also VAOPGCPREC 5- 2004 (explaining that under 38 U.S.C. § 5103 (a), VA is not required to provide notice of the information and evidence necessary to substantiate a claim where that claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit). 

II. Entitlement to an Earlier Effective Date for Residuals of Bilateral Lower Extremity Cold Injuries

The Veteran initially filed a claim for an earlier effective date for his bilateral lower extremity cold injury residuals within one year of the April 12, 2006 notification letter informing him of the March 2006 rating decision, which had awarded entitlement to service connection.  In an August 2007 rating decision, the RO continued the effective date previously assigned in the March 2006 rating decision.  The Veteran filed a timely notice of disagreement (NOD) with the August 2007 decision, but, after issuance of the March 2009 Statement of the Case (SOC) did not file a timely formal appeal.  In September 2010, the Veteran attempted to refile his claim for entitlement to an earlier effective date for his service-connected bilateral lower extremity cold injury residuals.

Generally, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110 (a) (West 2014); 38 C.F.R. § 3.400 (2016).

However, the Board observes that there is no such thing as a freestanding claim for an earlier effective date, because to allow such a claim would be contrary to the principle of finality set forth in 38 U.S.C.A. § 7105.  See Rudd v. Nicholson, 20 Vet. App. 296 (2006).  In other words, applicable law afforded the Veteran 60 days after the issuance of the March 2009 SOC to file a formal appeal of the August 2007 rating decision, which as stated above, had continued the effective date assigned to the claims on appeal in the March 2006 rating decision.  38 C.F.R. § 20.302 (2016).  Because the Veteran did not file a timely formal appeal, the effective date assigned by the March 2006 rating decision and continued by the August 2007 rating decision is final.

A rating decision becomes final and binding if the Veteran does not timely perfect an appeal of the decision.  38 U.S.C.A. § 7105 ; 38 C.F.R. §§ 3.104 (a), 3.160(d), 20.200, 20.302, 20.1103 (2016).  Previous determinations that are final and binding, including decisions regarding service connection, will be accepted as correct in the absence of collateral attack by showing the decision involved clear and unmistakable error (CUE).   In this case, the Veteran is precluded from filing additional earlier effective date claims, other than on the basis of CUE.

With regard to CUE, the Board acknowledges that the Veteran's representative referenced CUE in September 2010 correspondence.  Unfortunately, the September 2010 correspondence did not specify the rating decision in which CUE was alleged to have been made, and multiple rating decisions are of record.  Because any motion for revision of a prior decision based on CUE must be plead with specificity, the Board cannot construe the September 2010 correspondence as a reasonably raised CUE motion.  Mindenhall v. Brown, 7 Vet. App. 271, 275 (1994) (stating where there are multiple decisions, a failure to specify the dates of the decision being collaterally attacked renders the pleading of CUE insufficient).  Furthermore, the Board notes that the CUE is not discussed elsewhere in the record, and the RO did not adjudicate a CUE motion.

Accordingly, the Board finds that the Veteran's free-standing claims of entitlement to an earlier effective date for bilateral lower extremity cold injury residuals is dismissed without prejudice to the appellant filing a subsequent CUE claim.  Sabonis v. Brown, 6 Vet. App. 426 (1994); Rudd v. Nicholson, 20 Vet. App. 296 (2006).


ORDER

The claim of entitlement to an effective date earlier than August 18, 2003 for the grant of service connection for residuals of a left lower extremity cold injury is dismissed.

The claim of entitlement to an effective date earlier than August 18, 2003 for the grant of service connection for residuals of a right lower extremity cold injury is dismissed.




____________________________________________
LESLEY A. REIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


